Case: 13-1541      Document: 21      Page: 1     Filed: 12/03/2013




                NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                   MICHAEL J. CUTINO,
                       Appellant,

                                v.

                 NIGHTLIFE MEDIA, INC.,
                          Appellee.
                   ______________________

                          2013-1541
                    ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in Opposition
 No. 91186025.
                  ______________________

                        ON MOTION
                    ______________________

                           ORDER

      Nightlife Media, Inc. moves without opposition for
 leave to file a formal brief, leave to file a supplemental
 appendix, and for an extension of time. Michael J. Cutino
 files a request for an informal brief, which the court
 construes as a motion to file a corrected informal brief.

    Nightlife’s motion suggests that some documents
 submitted with Cutino’s brief may not be part of the
Case: 13-1541      Document: 21      Page: 2   Filed: 12/03/2013



 2                            CUTINO   v. NIGHTLIFE MEDIA, INC.



 record before the Trademark Trial and Appeal Board. To
 the extent that any documents were improperly included,
 Nightlife should file a formal motion to strike such docu-
 ments. See Fed. R. App. P. 16(a).

       Upon consideration thereof,

       IT IS ORDERED THAT:

     (1) Cutino’s motion to file a corrected informal brief is
 granted. His informal brief tendered on August 26, 2013,
 is accepted as filed.

     (2) Nightlife’s formal response brief, compliant with
 Fed. R. App. P. 28 and Fed. Cir. R. 28, including a sum-
 mary of the argument, is due within 40 days of the date of
 this order.

    (3) Nightlife’s motion for leave to file a supplemental
 appendix with its brief is granted. The supplemental
 appendix should include the certified list.



                                       FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                            Daniel E. O’Toole
                                            Clerk of Court

 s23